Citation Nr: 0601789	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  94-30 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 1961 to February 1962.  He also had verified active 
duty from December 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable rating for a 
right spontaneous pneumothorax.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in October 1994.  A Travel Board hearing 
was held before the undersigned Veterans Law Judge sitting in 
Nashville, Tennessee in May 1996.  Transcripts of both of 
these hearings are of record in the claims file.  

This case has been remanded by decisions of the Board in 
August 1996, March 1998, and May 2003.  It is noted that in 
August 1996, service connection for chronic obstructive 
pulmonary disease (COPD) was denied by Board decision on a 
direct basis and due to the veteran's service-connected right 
spontaneous pneumothorax.  

In a July 2004 statement, it appears that the veteran is 
raising the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
COPD.  That issue is not inextricably intertwined with the 
issue on appeal.  Harris v. Derwinski, 1 Vet. App. 160 
(1991).  Therefore, it is referred to the RO for appropriate 
action.  

This case is now ready for appellate review.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's right spontaneous pneumothorax prior to 
October 7, 1996, was not productive of residuals analogous to 
mild bronchial asthma, with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.   

3.  Since October 7, 1996, the veteran's right spontaneous 
pneumothorax is not productive of pulmonary functioning 
testing (PFT) of FEV-1 of 71 to 80 percent predicted; or FEV-
1/FVC of 71 to 80 percent, or; where the Diffuse Capacity of 
the Lung for Carbon Monoxide by Single  Breath Method (DLCO 
(SB) is 66 to 80 percent predicted.  

4.  No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's service-connected right spontaneous pneumothorax.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected right spontaneous pneumothorax have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Codes 6814 and 6602 (effective prior to 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6843 
(effective on and subsequent to October 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in March 2003, June 2003, and July 2005 to 
submit substantiating information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letters also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA informed the claimant what he needed to show for an 
increased compensation claim.  Apart from the letters, the 
rating decision on appeal, together with the statement of the 
case, and the supplemental statements of the case, adequately 
informed the claimant of the type of evidence needed to 
substantiate his claim, as well as provided him with 
additional opportunities to submit further evidence.  In view 
of this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
This was not accomplished in this case as the claim was 
initiated prior to the VCAA.  The Board concludes, however, 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify at a 
personal hearing in October 1994 and again, before the 
undersigned Veterans Law Judge, at a  Travel Board hearing in 
May 1996.  He testified at both hearings.  The claimant has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  In July 2005, he indicated that after he 
submitted the evidence he had at that time, he had no further 
evidence to submit on behalf of his claim.  There are no 
known additional records to obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Rating

In a rating decision of February 1969, service connection was 
granted for spontaneous pneumothorax, right, post operative 
thoracotomy.  A noncompensable rating was assigned, effective 
August 1968.  This rating has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

During the course of the veteran's appeal, the regulations 
pertaining to rating respiratory disorders were revised.  

Under the criteria in effect prior to October 7, 1996, 
Diagnostic Code 6814 provided that a 100 percent rating is 
warranted for 6 months following pneumothorax.  A note to 
this code provides that residuals are rated analogous to 
bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Under Diagnostic Code 6602, a 10 percent rating is 
assigned when the asthma is mild, with paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating is assigned when the 
asthma is moderate, with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent evaluation is 
assigned when the asthma is severe, with frequent attacks 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication, and 
more than light manual labor must be precluded.  A note to 
the code provides that in the absence of clinical findings of 
asthma at time of examination, a verified history of 
asthmatic attacks must be of record.  

On October 7, 1996, the rating criteria for respiratory 
disorders were revised and are still found in 38 C.F.R. § 
4.97. However, the changes resulted in the elimination of 
Diagnostic Code 6814.  Traumatic chest wall defects, 
pneumothorax, hernia, etc. are now evaluated under Diagnostic 
Code 6843.  Under the revised rating criteria, restrictive 
lung disease, to include pneumothorax contemplated in 
Diagnostic Code 6843, is primarily rated according to the 
degree of impairment on pulmonary function tests.  A 10 
percent rating is assigned where pulmonary function testing 
reveal that FEV- 1 is 71 to 80 percent predicted; FEV-1/FVC 
is 71 to 80 percent; or where the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is 66 to 80 percent predicted.  A 30 percent rating is 
assigned where pulmonary function testing reveal that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent rating is assigned where pulmonary function testing 
reveal that FEV- 1 is 40 to 55 percent predicted; FEV-1/FVC 
is 40 to 55 percent; or where DLCO (SB) is 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 (2004).  
Note 2 for Diagnostic Code 6843 provides that following 
episodes of total spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date of hospital 
admission and shall continue for three months from the first 
day of the month after hospital discharge.

As the veteran's claim for a higher rating for right 
spontaneous pneumothorax was pending when the VA regulations 
pertaining to rating respiratory disorder were revised, he is 
entitled to application of the version of the law that is 
more favorable to him, although the new criteria are only 
applicable to the period of time after their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.  The Board recognizes that the United States Court of 
Appeals for the Federal Circuit in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), but only to the extent it conflicts 
with the precedents of the Supreme Court and the Federal 
Circuit.  Specifically, the Federal Circuit held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (November 19, 2003), 68 Fed. Reg. 25,179 (2004).

Here either the old or new rating criteria may apply, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

The Board notes that in a supplemental statement of the case 
issued to the veteran in July 1997, the RO informed him of 
the revised rating criteria as applied to his claim for a 
higher rating.  Both the old and the revised regulations have 
been considered in the course of the veteran's appeal such 
that there is no prejudice in the Board's consideration of 
the issue at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The veteran's right spontaneous pneumothorax has been rated 
noncompensable effective from August 1968.  He asserts that 
his condition is more severe than the current noncompensable 
evaluation reflects.  He claims constant chest discomfort in 
this regard.  After consideration of all evidence of record 
and of both the old and revised rating criteria, the Board 
finds that the veteran has not met the criteria for a 
compensable rating at nay time since the effective date of 
service connection in August 1968.  

Under the old criteria to support his claim for a 10 percent 
rating, the evidence would need to show that the veteran's 
right spontaneous pneumothorax was analogous to mild asthma 
manifested by paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  The 
medical evidence, reflective of VA examinations in March 1994 
and September 1996, does not show such symptomatology.  The 
March 1994 VA examination revealed complaints of shortness of 
breath, right chest pain, and problems coughing up phlegm and 
clearing out his throat in the morning.  His chest x-rays 
showed mild COPD.  The lungs were clear to auscultation and 
percussion.  The pertinent diagnosis was history of 
spontaneous pneumothorax, right, 1961, status post 
thoracotomy tube treatment, and moderate COPD.  The examiner 
indicated however, that the thoracotomy treatment for 
spontaneous pneumothorax was not causally related to his 
COPD.  The cause of the spontaneous pneumothorax in 1961 was 
obscure but the remote pneumothorax was not causally related 
to COPD.  The September 1996 VA examination also revealed 
substantially the same findings.  That examination revealed 
that the veteran never had a recurrence of the pneumothorax.  
Although he occasionally complained of cough producing yellow 
sputum, complained of shortness of breath, with occasional 
wheezing, there was no wheezing at the time of the 
examination and ventilation was good throughout both lung 
fields, but slightly diminished in the right upper lobe area.  
However, the examiner attributed the veteran's complaints of 
COPD to the results of past smoking and not to his 
pneumothorax.  As applied during this period in the instant 
case, there has been no verification of mild asthma 
symptomatology or asthmatic type breathing , rather there are 
only subjective complaints on the part of the veteran.  
Significantly, the record is devoid of any treatment records 
for his lung condition not related to his nonservicec-
connected COPD.  Accordingly, a higher rating is not 
warranted.  

Under the revised criteria, to support his claim for a 
compensable rating, the evidence would need to show that on 
PFT, the veteran's FEV- 1 is 71 to 80 percent predicted; FEV-
1/FVC is 71 to 80 percent; or where the DLCO (SB) is 66 to 80 
percent predicted.  The medical evidence, consists of VA 
examinations of September 1998, and December 1998, and 
private treatment record of 2002 to 2005.  The VA 
examinations indicate findings on PFTs that are consistent 
with the veteran's COPD.  Specifically, on examination of 
December 1998, the examiner stated that he did not believe 
any of the veteran's abnormalities on PFT were due to his 
spontaneous pneumothorax.  His belief is that the findings of 
PFT almost certainly represents chronic lung disease that may 
be associated with the veteran's past smoking.  His private 
treatment records show COPD and emphysema for which he is not 
service-connected.  Right chest discomfort, has been 
attributed to his spontaneous pneumothorax, and is only 
intermittent over the rating period.  Although he testified 
to constant chest pain during both of his hearings, that is 
not reflective in the medical evidence.  Additionally, the 
medical evidence does not demonstrate that his condition 
strictly related to the pneumothorax, meets the criteria for 
a 10 percent rating for Diagnostic Code 6843.  Accordingly, a 
higher rating is not warranted.  

Additionally, the Board believes that the regular schedular 
standards applied in the current case adequately describes 
and provides for the veteran's disability level.  There is no 
evidence that the veteran has had frequent hospitalizations 
for his right spontaneous pneumothorax condition during this 
appeal period.  Neither does the record reflect marked 
interference with employment due to the disability.  He has 
submitted no evidence of any type of employment that would 
have been affected because of this disability.  He is in 
receipt of disability benefits for conditions that are 
unrelated to his right spontaneous pneumothorax condition.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral for consideration of an 
extraschedular rating.  

In sum, there is no basis for a compensable schedular or 
extraschedular rating for the veteran's service-connected 
lung disorder under the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Therefore the claim must be denied.  




ORDER

A compensable rating for right spontaneous pneumothorax is 
denied.  





____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


